Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “System for finding an available parking spot”.


Claim Objections
Claim10 is objected to because of the following informalities:  line 5, “potential open parking spots” should -- potential open parking spots. -- .  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 14-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Spahl (US 20120200430).
Regarding claim 1, Spahl disclosed a system for assisting a driver in finding a parking spot, comprising
a memory;
one or more processors coupled to the memory, the one or more processors being configured to: 
[0018] As illustrated schematically in FIG. 1, a device of a first vehicle (which is searching for a parking space) comprises a communication module 10 and a central unit 12 including a processor device and storage means.  {a processor device and storage means thus one processor and a memory}
receive a request for directions to an open parking spot for a first vehicle within a particular geographical area; 
[0046] When the driver of the first vehicle indicates, by means of an input element, that he/she is searching for an available and appropriate parking space (block 210) or the vehicle a parking request as indicated by the driving behavior or driving history, the vehicle is ready to receive.
[0036] In addition, it is advantageous if a multiplicity of free parking spaces are identified and a route of the first vehicle to that free parking space which has, compared to other free parking spaces within a defined surrounding area or a defined circle around the current position of the first vehicle, the respective highest quality measure, is determined and indicated. { a route of the first vehicle to that free parking space thus directions to an open parking spot for a first vehicle; defined surrounding area thus within a particular geographical area}
receive sensor information detected from one or more sensors, the sensor information indicating potential open parking spots;
identify, based on the received sensor information, one or more likely available parking spots; 
[0027] Free parking spaces may also be identified by operation of one or more ambient sensors carried on board (or otherwise associated with) the second vehicle.  In one possible example, sensors of a parking assistance system can be used for this.  As soon as the second vehicle undershoots a minimum speed necessary for a parking assistance system to correctly identify a parking space, the lateral sensors can detect free parking spaces at the edge of the road.  If such a free parking space is found, the second vehicle can be steered to this parking space manually by the driver or else by the parking assistance system, requiring, for example, braking and engagement of the reverse gear. 
receive information regarding other vehicles searching for parking within the particular geographical area; 
Free parking spaces may also be identified by operation of one or more ambient sensors carried on board (or otherwise associated with) the second vehicle. 
[0028] If no such actions to park in the identified parking space are taken by the second vehicle, the position of the free parking space may be transmitted to the first vehicle or kept ready for calling. 
compute, based on at least the identified likely available parking spots and the information regarding other vehicles, a route to one of the identified likely available parking spots; and 
provide directions for the first vehicle to the one of the identified likely available parking spots.
[0050] Then, a route to that parking space 7 having the highest quality measure within the surroundings 2 of the vehicle 1 is calculated and displayed.  In addition, routes to further parking spaces can be calculated and displayed, for example a route 12 to the parking space 8 with the second highest quality level.  A route to a parking space 10 with an even lower quality level is not displayed even though this parking space 10 is closer to the current position of the vehicle 1.  In addition to the routes it is possible, for example, to indicate the travel time which is expected to be required to reach the parking space, 90 sec or 150 sec in the example shown (route 11 or 12).
Regarding claim 6, the claim is interpreted and rejected as claim 1. {see [0050] “In addition to the routes it is possible, for example, to indicate the travel time which is expected to be required to reach the parking space, 90 sec or 150 sec in the example shown (route 11 or 12)” thus a computed time to the destination}
a plurality of vehicles will be searching for a parking space at the same time.  According to one embodiment of the disclosed method, when there are a multiplicity of vehicles searching for a parking space, a travel time of the first and at least of a further vehicle, or of every vehicle, which is searching for a parking space to an identified free parking space is calculated and transmitted to the other vehicles which are searching for a parking space.  A quality measure which is dependent on the travel time of the respective vehicle and is respectively different when a plurality of vehicles are searching for a parking space is then assigned to this parking space.  In particular, the parking space is given the highest quality measure at that vehicle which can reach this parking space in the shortest travel time.  In contrast, the quality measure of the respective parking space determined by the other vehicles is reduced because when another vehicle arrives the parking space is probably already occupied by the vehicle which has the shortest travel time.  In particular, the quality measure of a parking space identified by the first vehicle is lowered when the first vehicle receives the information that another vehicle can reach the respective parking space more quickly than the first.  In this context it is also possible to take account of the fact that a vehicle takes only one parking space and therefore only the quality measure of the one parking space which can be reached most quickly by a vehicle is reduced for the other vehicles.  This can prevent a plurality of vehicles aiming for the same free parking space simultaneously. 
{In other word, when two vehicles are searching for a parking space in the same area, a multiple available parking spaces could be available; a quality measure would be assigned to each available parking space for the first and second (further) vehicle, then the first and second (further) vehicle would respectively choose the parking space with a highest quality measure for 
Regarding claim 8, Spahl disclosed further [0019] A corresponding device of a second vehicle (which may or may not be searching for a parking space) also comprises a communication module 18 and a central unit 20.  In addition, the device comprises a position determining module 22.  The central unit 20 can be connected, for the purpose of exchanging data, to a navigation system 24 which can also contain the position determining module.  Furthermore, the device can comprise at least one ambient sensor 26 for detecting unoccupied (free) parking spaces. 
[0020] In FIG. 1, only those components of a device which are required in a first vehicle or in a second vehicle are illustrated.  Since the roles can be interchanged when searching for a parking space, it is preferred that the device present in every vehicle can perform both functions and therefore respectively comprises all the modules required (not illustrated in FIG. 1). 
 [0021] If such a free parking space has been detected, a geographical position of the free parking space is transmitted from the second vehicle to the first vehicle.  This may be the same as the position of the second vehicle at time when the free parking space is identified.  {If such a free parking space has been detected, a geographical position of the free parking space is transmitted from the second vehicle to the first vehicle” means automatically update an availability of the identified one or more likely available parking spots based on behavior of the other vehicles.}
Regarding claim 9, the claim is interpreted and rejected as claim 8. {clearly, when the second vehicle identifies an available parking space, it past the available parking space so that the parking space would remain available. 

Regarding claim 14, the claim is interpreted and rejected as claim 6.
Regarding claim 15, the claim is interpreted and rejected as claim 7.
Regarding claim 16, the claim is interpreted and rejected as claim 8.
Regarding claim 17, the claim is interpreted and rejected as claim 9.
Regarding claim 18, the claim is interpreted and rejected as claim 1.
Regarding claim 19, the claim is interpreted and rejected as claim 6-7.
Regarding claim 20, the claim is interpreted and rejected as claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spahl (US 20120200430) in view of Salvucci (US 20190066505).
Regarding claim 2, Spahl did not disclose wherein the particular geographical area is defined by a radius from a destination specified by the first vehicle.
	Salvucci teaches an automotive vehicle parking system wherein   [0022] The mobile application 320 may be further configured to alert a user, for example, via the mobile device 300, 
example, within the user's pre-set radius relative to the location of the user or the mobile device).
	Spahl and Salvucci are considered to be analogous art because they pertain to system for finding an available parking spot. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the particular geographical area is defined by a radius from a destination specified by the first vehicle for Spahl’s system in order to find an available parking spot close by. 
	Regarding claim 11, the claim is interpreted and rejected as claim 2.


Claims 3-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spahl (US 20120200430) in view of Hayakawa (US 20180308359).
Regarding claim 3, Spahl did not disclose wherein the one or more processors are further configured to receive information pertaining to at least one of (i) current traffic or (ii) turn costs.
Hayakawa teaches a parking support system wherein [0059] The parking-related cost reflects a travel time for the subject vehicle to be parked into an available parking space Me by the automated driving and is obtained in accordance with the required time for parking.  The required time for parking is a time when traveling by the automated driving along the travel route calculated for each available parking space Me.  The parking-related cost may be obtained in accordance with the ease of entry into an available parking space Me.  The ease of entry into an the number of turns for parking), the maximum steering angle, the vehicle speed, etc. For example, when the travel distance is long, when the number of turns for parking is large, when the maximum steering angle is large, and/or when the vehicle speed is high, it is not easy to enter an available parking space Me, and the parking-related cost is high.
Spahl and Hayakawa are considered to be analogous art because they pertain to system for finding an available parking spot. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the one or more processors are further configured to receive information pertaining to at least one of (i) current traffic or (ii) turn costs for Spahl’s system in order to find the best parking spot. 
Regarding claim 4, the claim is interpreted and rejected as claim 3.
Regarding claim 12, the claim is interpreted and rejected as claim 3.


Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spahl (US 20120200430) in view of Xu (US 20200242934).
Regarding claim 5, Spahl did not disclose wherein the one or more processors are further configured to receive information pertaining to at least one of (i) historical parking availability, (ii) whether a street has parking lane, or (iii) parking restrictions.
Xu teaches a system for locating a parking spot wherein [0030] The system 100 may communicate with the mobile devices 122 through the network 127.  The system 121 may also receive data from one or more systems or services that may be used to identify historical parking availability.

Regarding claim 13, the claim is interpreted and rejected as claim 5.


Comments
Other references found worth noting:
1) Beaurepaire (US 20200132502) disclosed a method and apparatus for generating a parking search route wherein the approach involves determining that a first vehicle has initiated a search for a parking space.  The approach also involves determining a first detection and a second detection of a second vehicle by the first vehicle during the search.  The approach further involves calculating a predicted route taken by the second vehicle based on a time difference between the first detection and the second detection.  The approach further involves generating the parking search route for the first vehicle based on deprioritizing the predicted route taken by the second vehicle. 

2) Astigarraga (US 20180218604) disclosed vehicular collaboration for vehicular parking area availability detection wherein an indication, having a degree of certainty according to a plurality of factors for obtaining a vehicular parking area, may be provided upon receiving data capturing 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685